Case 1:20-cv-02784-SEB-MJD Document 28 Filed 04/12/21 Page 1 of 1 PageID #: 155




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 WALTER E. BEAVER, JR.,                                )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:20-cv-02784-SEB-MJD
                                                       )
 UNITED STATES POSTAL SERVICE, et al.                  )
                                                       )
                               Defendants.             )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation to the district judge on

 Defendant's Motion to Dismiss [Dkt. 15]. The parties were afforded due opportunity pursuant to

 statute and the rules of this Court to file objections; none were filed. The Court, having

 considered the Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

 Judge’s Report and Recommendation. The case shall proceed accordingly.


        Date:         4/12/2021                       _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana
 Distribution:

 Clinton E. Blanck
 BLANCK LEGAL, P.C.
 cblanck@blancklegal.com

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov
